Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 3/9/2022 has been considered.  Claims 1, 8, and 15 are amended and Claims 1-20 are presently pending.  Claims 1-20 are addressed in the Final Rejection below.  
	
Response to Arguments
35 USC 101
	Step 2A Prong 1
	First, Applicant argues against Examiner’s grouping of abstract ideas.  “Remarks” at 10-12.  Specifically, Applicant argues that the claims cannot be grouped under certain methods of organizing human activity.  Id.  However, Examiner respectfully notes that the Non-Final Rejection filed 12/9/2021 states that the claims recite “certain methods of organizing human activity and subject matter that may be performed in the mind.” (emphasis added).  Non-Final Rejection at 3.  As such, while Examiner maintains that, for example, settlement processing falls within the realm of “sales activities” under “certain methods of organizing human activity, Examiner respectfully notes that other recited limitations fall within the asserted mental concepts such as “determine whether the target commodity is a commodity requiring conformation.”  See id. (“If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic components (i.e. determine whether the target commodity is a commodity requiring confirmation), then it falls within ‘Mental Processes’…”.).  Accordingly, Examiner maintains the position taken in the rejection below under Step 2A Prong 1.  
	Step 2A Prong 2
Id. at 13.  However, Examiner respectfully notes that “mere automation of manual processes” is not sufficient to demonstrate an improvement to technology.  MPEP 2106.  Accordingly, Examiner maintains the position of the Non-Final Rejection as indicated in the action below.  
	Applicant argues that the claims are eligible since they are distinguishable from claim 1 of Example 8 which recites subject matter that the PTO has deemed ineligible.  However, Examiner has addressed other reasons for rendering the present invention ineligible and respectfully submits that asserting a potential difference between one noted instance of ineligibility does not overcome the present eligibility rejection.  Further, Examiner did not compare the present invention to “ad-based steps” (“Remarks” at 15) in the Non-Final Rejection filed 12/9/2021.
	Step 2B
	Applicant argues that the claims are eligible under Step 2B and argues a technical improvement for reasons Applicant previously asserted in Step 2A.  “Remarks” at 15-16.  Examiner has addressed the arguments to a technical improvement above and respectfully maintains the position taken with respect to Step 2B as indicated in the action below.
35 USC 102
	Applicant argues that the cited art fails to disclose the pending claims.  See “Remarks” at 17-19 (“Haibara describes a process where an attendant manually confirms a customer’s age…Haibara does not disclose a receiver configured to ‘acquire data associated with the target commodity in response to determining that the target commodity is the commodity requiring conformation’ and a controller configured to ‘compare the data to predetermined release data’ and ‘cause the settlement calculator to perform the settlement processing in response to the data being the predetermined release data…’.”).  Examiner respectfully disagrees.  Examiner first notes that Haibara does disclose “acquire data associated with the target commodity in response to determining that the target commodity is the commodity See, e.g., Haibara at [0026-0027] [0053-0054] (“determines...whether the commodity has an age limit condition…” and “the message of completion of the age check…”).  Examiner further notes that Haibara does disclose “compare the data to predetermined release data” in at least [0054].  See id. at [0054] (“the checking unit receives the message of completion of the age check…determines that the customer satisfies the age limit condition….”).  Examiner further notes that Haibara does disclose “cause the settlement calculator to perform the settlement processing in response to the data being the predetermined release data” in at least paragraph [0054].  See id. (“the checking unit…determines that the customer satisfies the age limit condition…registration is permitted….”).  Accordingly, Examiner respectfully submits that although the attendant is selecting an age confirmation button, the checking unit is making the determination of whether the condition is satisfied as above.  As such, Examiner maintains the rejection for at least the foregoing reasons.  
35 USC 103
	All arguments to Haibara having been addressed (above), Examiner respectfully maintains the rejection as indicated below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Exemplary Claim 1 recites a transaction processing system comprising:  a register configured to receive a communication from a terminal used by a customer, the communication indicating that a target commodity is to be purchased by the customer at the terminal; a settlement calculator configured to perform settlement processing to facilitate settlement by the customer for a price associated with the target commodity; a receiver configured to:  determine whether the target commodity is a commodity requiring confirmation; and acquire data associated with the target commodity in response to determining that the target commodity is the commodity requiring confirmation; and a controller configured to:  compare the data to predetermined release data; and cause the settlement calculator to perform the settlement processing in response to the data being the predetermined release data.  
These limitations cover a process that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and subject matter that may be performed in the mind but for the additional recitation of generic computer components.  That is, other than reciting “register,” “terminal,” “settlement calculator,” “receiver,” and “a controller,” nothing in Claim 1 precludes the steps from practically being performed in the mind.  For example, but for the recited elements, the limitations in the context of Claim 1 encompass facilitating sales based on age restrictions.  If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic components (i.e. determine whether the target commodity is a commodity requiring confirmation), then it falls within the “Mental Processes” grouping of abstract ideas.  Similarly, if a claim limitation under its broadest reasonable interpretation covers sales activities (i.e. perform settlement processing), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  
This judicial exception is not integrated into a practical application.  As stated above, Claim 1 recites the additional elements of “register,” “terminal,” “settlement calculator,” “receiver,” and “a controller,” to perform the recited limitations.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of detecting commodity data), add insignificant extra-solutionary activity to the abstract idea (i.e. collect sales data), and generally link the use of the judicial exception to a particular technological environment or field of use (i.e. settlement procedures) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components.  MPEP 2106.05 (f-g).  Additionally, Claim 1 does not present a technical 
The claims do not limit “register,” “terminal,” “settlement calculator,” “receiver,” and “a controller,” to significantly more than what is already known.  That is, the functions of all elements in the claims do not recite significantly more than data collection components and devices for performing well-understood, routine, and conventional activity.  For example, terminals and processors/controllers for executing system steps are insufficient to offer inventive concept to claims in view of the Alice decision.  See Alice Corp. Pty. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.”).  Here, Applicant’s register, settlement calculator, receiver, and controller are comparable to “a programmed computer” deemed ineligible in the Alice decision.  Notably, the MPEP advises that applying conventional components for data collection to field of use does not overcome an eligibility rejection.  See MPEP 2106.05 (g-h) (discussing “mere data collection” and limiting abstract ideas to fields of use or adding token post-solution components).  Accordingly, a sales terminal for data input by a customer is insufficient to amount to significantly more than the abstract idea.  Moreover, the courts further found processing units, storage devices, and interface devices communicating over networks to be conventional computer components.  Apple Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed. Cir. 2016).  As such, the claim is insufficient to amount to “significantly more” than the abstract idea as the functions implemented on the generic structure amount to well-understood, routine, and conventional activity.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication of inventive concept in the claims.  Claim 1 is therefore ineligible.  
mutatis mutandis.  As such, the analysis for Claim 1 applies equally to Claims 8 and 15.  Claims 8 and 15 are therefore ineligible.  
Claims 2-5, 7, 9-12, 14, and 16-19 do not add “significantly more” to the ineligibility of Claims 1, 8, and 15, and merely recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 2-5, 7, 9-12, 14, and 16-19 cover subject matter that, under the broadest reasonable interpretation, amounts to subject matter viewed as mental processes but for the generic components of parent claims 1, 8, and 15.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  Claims 2-5, 7, 9-12, 14, and 16-19 are therefore also ineligible.  
Claims 6, 13, and 20 recite “a barcode read by the terminal.”  Reading a barcode amounts to mental concepts but for recitation of the terminal.  Claims 6, 13, and 20 therefore recite an abstract idea.  The alert is not integrated into a practical application as it is claimed at a high level of generality and amounts to insignificant post-solution activity.  MPEP 2106.05 (g).  Claims 6, 13, and 20 are therefore directed to the abstract idea as they do not integrate the abstract idea into a practical application.  The barcode read by the terminal is insufficient to amount to “significantly more” than the abstract idea as using data collection components to collect sales data amounts to well-understood, routine, and conventional activity in view of MPEP 2106.05 (g).  Specifically, the MPEP advises that applying conventional components for data collection to field of use does not overcome an eligibility rejection.  See MPEP 2106.05 (g-h) (discussing “mere data collection” and limiting abstract ideas to fields of use or adding token post-solution components).  See, e.g., Electric Power Group v. Alstom, 830 F.3d 1350, 1354-55 (Fed. Cir. 2016).  Even when viewed as an ordered combination, Examiner finds no unconventional arrangement of elements as each additional element functions in combination the same as when separately.  Accordingly, Claims 6, 13, and 20 are ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Haibara (U.S. Patent Application Publication No. 20110210168).  

	As per Claims 1, 8, and 15, Haibara discloses a transaction processing system (Haibara discloses a self-checkout terminal for registering and settling customer purchases for products including age-restricted items for sale [0002]) comprising:
	a register configured to receive a communication from a terminal used by a customer, the communication indicating that a target commodity is to be purchased by the customer at the terminal (Haibara discloses a registration and settlement processing unit (FIG. 3) for acquiring commodity data after a registration button has been depressed by a user [0026]);
	a settlement calculator configured to perform settlement processing to facilitate settlement by the customer for a price associated with the target commodity (Haibara discloses the processing unit calculating a total amount of sales [0026]);
	a receiver configured to:
		determine whether the target commodity is a commodity requiring confirmation (Haibara discloses a determining whether a commodity has an age limit condition and determining the allowed age [0026-0027]); and
		acquire data associated with the target commodity in response to determining that the target commodity is the commodity requiring confirmation (Haibara discloses acquiring age limits and bar code data stored in the system [0026-0027] and Haibara discloses receiving an age check confirmation with respect to the age restriction [0053-0054]); and
	a controller configured to:
		compare the data to predetermined release data (Haibara discloses determining that the age check confirmation is received [0054]); and
		cause the settlement calculator to perform the settlement processing in response to the data being the predetermined release data (Haibara discloses executing the settlement processing based on determining that the age check confirmation is received [0054]).

	As per Claims 2, 9, and 16, Haibara discloses determine whether the data and the predetermined release data are in a predetermined relation; and cause the settlement calculator to perform the settlement processing in response to:  (i) the data and the predetermined release data being in the predetermined relation and (ii) the register receiving the communication (Haibara discloses the system necessitating an age check for a restricted product based on the product data and the customer using the terminal [0026-0027]).

	As per Claims 3, 10, and 17, Haibara disclose the predetermined relation is at least one of:  a first portion of the data is identical to a second portion of the predetermined release data; a first portion of the data is a permutation of a second portion of the predetermined release data; or a first portion of the data is associated with a second portion of the predetermined release data (Haibara discloses that the age check must be satisfied (i.e. the data is the predetermined release data) [0026-0027]).

	As per Claims 6 and 13, Haibara discloses the data that the receiver is configured to acquire includes barcode data represented by a barcode read by the terminal (Haibara discloses receiving bar code data [0026] [0037]).

	As per Claims 7 and 14, Haibara discloses the commodity requiring confirmation is associated with an age restriction set by a store associated with the terminal (Haibara discloses an age restricted item for purchase in the system [0026-0027]).

	As per Claim 20, Haibara discloses the data includes barcode data represented by a barcode read by the terminal (Haibara discloses receiving bar code data [0026] [0037]); and the commodity requiring confirmation is associated with an age restriction set by a store associated with the terminal (Haibara discloses an age restricted item for purchase in the system [0026-0027]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haibara (U.S. Patent Application Publication No. 20110210168) in view of Yamasaki et al. (U.S. Patent Application Publication No. 20210019770).  

As per Claims 4, 11, and 18, Haibara does not explicitly disclose but Yamasaki et al. do teach receive authentication data in response to the customer entering a store associated with the terminal (Yamasaki et al. teach authenticating a customer who enters a store using biological data [0025]).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Haibara with receive authentication data in response to the customer entering a store associated with the terminal as seen in Yamasaki et al. in order to decrease time in authenticating restricted purchases, thereby increasing checkout speeds, and thus increasing retail throughput.  One having ordinary skill in the art would be motivated to make this modification in order to decrease manual interactions in identifying customer data, thereby decreasing effort in monitoring 

	As per Claims 5, 12, and 19, Haibara does not explicitly disclose but Yamasaki et al. do teach the authentication data is associated with the store (Yamasaki et al. teach authentication data in a database for the store management device [0025]).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Haibara with the authentication data is associated with the store as seen in Yamasaki et al. in order to decrease time in authenticating restricted purchases, thereby increasing checkout speeds, and thus increasing retail throughput.  One having ordinary skill in the art would be motivated to make this modification in order to decrease manual interactions in identifying customer data, thereby decreasing effort in monitoring consumer compliance to restrictions, and thus enhancing the consumer experience.  These inventions when viewed in a combined state would yield predictable results in monitoring retail activity.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE ELENA BRUNER/Examiner, Art Unit 3627                                                                                                                                                                                                        




/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627